Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 9/24/2021, and is a Final Office Action. Claims 1-4, 6-11, 13-18, 20-23 are pending in the application. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-11, 13-18, 20-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
                Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG).  Some of the relevant claimed limitations include: detecting one or more mobile shoppers traveling in the region who can be 
	This judicial exception is not integrated into a practical application. Claim 1 includes the additional limitations of a mobile shopper tracking module/performing artificial intelligence and determining data through artificial intelligence analysis. The mobile shopper tracking module represents a generic computing element. The additional element of performing and utilizing artificial intelligence to process/analyze data represents insignificant extra-solution activity. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the mobile shopper tracking module represents a generic computing element; it is recited at a high level of generality. Generic computers do not amount to significantly more than the abstract idea. The additional element of utilizing artificial intelligence to process/analyze data represents insignificant extra-solution activity- i.e. using artificial intelligence to process/analyze data represents a well-known and conventional means of developing/using computer systems able to perform tasks that normally require human intelligence, as known to one of ordinary skill in the art at the effective filing date of the invention. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a 
Independent claims 8 and 15 are directed to a system and computer readable medium, respectively, for performing the method of claim 1, thus meeting the Step 1 eligibility criterion. The claims do recite the same abstract idea of Claim 1. The claims perform the method of claim 1 using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1.
 Remaining dependent claims 2-4, 6-7, 9-11, 13-14, 16-18, 20-23 further include the additional limitation of Internet of Things (IoT) devices; the IoT devices is described in the Specification as “IoT is a system of interrelated computing devices, mechanical and digital machines provided with unique identifiers (UIDs) and the ability to transfer data over network 140 without requiring human-to-human or human-to-computer interaction. Other examples of devices 204 can include a personal computer, a laptop computer, a tablet computer, a personal digital assistant (PDA), a smart phone, a mobile telephone, or other device that is capable of communicating and processing data.” – i.e. an IoT device represents a generic computing element. The additional element of performing natural language processing when voice messages are searched represents insignificant extra-solution activity – i.e. performing natural processing when searching voice messages represents a well-known and conventional means of programming and using computer machines/systems the ability to read, understand and derive meaning from human languages, as known to one of ordinary skill in the art at the effective filing date of the invention.  The additional elements do not integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself. The 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent claims 1, 8, 15, and dependent claims 2-4, 6-7, 9-11, 13-14, 16-18, 20-23 based on their inherent dependencies, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Independent claims 1, 8, 15 recite the limitation "the determined items”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction and/or clarification is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 4, 6-9, 11, 13-16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable in view of Otto et al. (20080306790) in further view of Ingrassia, JR. et al. (20120284779), in even further view of Brown (20210095986).
	As per Claims 1, 15, Otto teaches a method and computer-readable medium comprising:
	detecting through the mobile shopper tracking analytics module, one or more mobile shoppers traveling in the region who can be brand ambassadors for a specific region  (the module represents a generic computing element that performs the claimed function. A mobile shopper “who can be” a “brand ambassador for a specific region” is construed, in its broadest reasonable interpretation, as a mobile shopper who is travelling in a region. At least: para 58 – a customer that is associated with buying habits/location and travel information. Travel locations and distances “between to points in space” and location, which is construed as a region- at least para 58, 72)
	determining through AI analysis as for the brand awareness for the one or more mobile shoppers; (at least para 4, 17)
	offering for free or a discounted price the determined items to the brand ambassadors.  (at least fig2 and associated text, para 17 – transmitting the appropriate order initiation offer to the end user; the offer includes discounted coupons – at least para 30, which is construed as the determined item being offered for a discounted price)
	Ingrassia further teaches:
	receives and tracks data from various data sources including calendar information and online scheduling and data social media sources to derive expected travels of the mobile shoppers;  (at least para 4 – the expected zone may be ascertained by referencing a user’s calendar or social network; the zone is an expected zone in which the electronic device may be located, para 57 – an expected zone may be defined for all geographic areas along the travel route.)

	Ingrassia thus teaches deriving an expected travel of the mobile shopper, and Brown further teaches:
	to derive expected travels of the mobile shoppers using AI analysis;	(at least: abstract – using machine learning to predict a given geofence that will be traversed by the user at a future time)
	It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Otto’s existing features, combined with Ingrassia’s feature of deriving an expected travel of the mobile shopper, with Brown’s feature of derive expected travels of the mobile shoppers using AI analysis, in order to use the user’s location data to improve the advertisement selection process – Brown, abstract and para 2.
	Otto in view of Ingrassia in further view of Brown further teach:
	performing artificial intelligence (AI) analysis through a mobile shopper tracking module as to shopper routes and brand ambassadors in deriving the region in which brand awareness is supported;  (the module represents a generic computing element. A region “in which brand awareness is supported” is construed, in its broadest reasonable interpretation, as a region. Brown teaches using machine learning to predict a person’s route – at least: abstract, para 2, wherein each location is associated with a point of interest – at least para 14, wherein a location/geofence associated with a point of interest is construed as a region.)
As per Claims 2, 9, 16, Otto in view of Ingrassia in further view of Brown teach:
the detecting is of regions in which the one or more mobile shoppers travels.  (Otto teaches specific locations   (Otto: travel locations and distances “between to points in space” and location, which is construed as a region– at least para 58, 72. Ingrassia also teaches geographical areas in which a user travels – at least para 52, 57, wherein a geographical area is construed as a region.)
As per Claims 4, 11, 18, Otto in view of Ingrassia in further view of Brown teach:
a region is an  area or travel route.  (Otto: travel locations and distances “between to points in space” and location, which is construed as a region– at least para 58, 72, and travel paths – at least para 72, wherein a travel path is construed as a travel route. Ingrassia also teaches geographical areas in which a user travels – at least para 52, 57, wherein a geographical area is construed as a region, and travel routes – at least para 51, 57.)
As per Claims 6, 13, 20, Otto in view of Ingrassia in further view of Brown teach:
the determining is based on items used frequently by the brand ambassadors.  (Otto, at least: customer associated with a transaction history/order history and buying habits – at least para 9, 33)
As per Claims 7, 14, Otto in view of Ingrassia in further view of Brown teach:
items that are offered are made to order items.  (Otto: at least para 4 , 17, fig2 and associated text – icons 220, 222; a targeted initiation offer that is created/transmitted is construed as a made to order item.)
As per Claim 8, Otto teaches:
a processor; a data bus coupled to the processor; a computer-usable medium embodying computer program code, the computer-usable medium being coupled to the data bus, the computer program code used for deriving a region in which brand awareness is supported comprising instructions executable by the processor and configured for:  (at least: abstract, para 7, 99, 101)
the mobile shopper tracking analytics module, one or more mobile shoppers traveling in the region who can be brand ambassadors for a specific region  (the module represents a generic computing element that performs the claimed function. A mobile shopper “who can be” a “brand ambassador for a specific region” is construed, in its broadest reasonable interpretation, as a mobile shopper who is travelling in a region. At least: para 58 – a customer that is associated with buying habits/location and travel information. Travel locations and distances “between to points in space” and location, which is construed as a region- at least para 58, 72)
	determining through AI analysis as for the brand awareness for the one or more mobile shoppers; (at least para 4, 17)
	offering for free or a discounted price the determined items to the brand ambassadors.  (at least fig2 and associated text, para 17 – transmitting the appropriate order initiation offer to the end user; the offer includes discounted coupons – at least para 30, which is construed as the determined item being offered for a discounted price)
	Ingrassia further teaches:
	receives and tracks data from various data sources including calendar information and online scheduling and data social media sources to derive expected travels of the mobile shoppers;  (at least para 4 – the expected zone may be ascertained by referencing a user’s calendar or social network; the zone is an expected zone in which the electronic device may be located, para 57 – an expected zone may be defined for all geographic areas along the travel route.)
	It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Otto’s existing features, with Ingrassia’s feature of receives and tracks data from various data sources including calendar information and online scheduling and data social media sources to derive expected travels of the mobile shoppers, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function 
	Ingrassia thus teaches deriving an expected travel of the mobile shopper, and Brown further teaches:
	to derive expected travels of the mobile shoppers using AI analysis;	(at least: abstract – using machine learning to predict a given geofence that will be traversed by the user at a future time)
	It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Otto’s existing features, combined with Ingrassia’s feature of deriving an expected travel of the mobile shopper, with Brown’s feature of derive expected travels of the mobile shoppers using AI analysis, in order to use the user’s location data to improve the advertisement selection process – Brown, abstract and para 2.
	Otto in view of Ingrassia in further view of Brown further teach:
	performing artificial intelligence (AI) analysis through a mobile shopper tracking module as to shopper routes and brand ambassadors in deriving the region in which brand awareness is supported;  (the module represents a generic computing element. A region “in which brand awareness is supported” is construed, in its broadest reasonable interpretation, as a region. Brown teaches using machine learning to predict a person’s route – at least: abstract, para 2, wherein each location is associated with a point of interest – at least para 14, wherein a location/geofence associated with a point of interest is construed as a region.)

Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable in view of Otto et al. (20080306790) in further view of Ingrassia, JR. et al. (20120284779) in even further view of Brown (20210095986), in even further view of Harris et al. (20170046355).
As per Claims 3, 10, 17, Otto in view of Ingrassia in further view of Brown teach travel routes/paths associated with a customer – see above, however they fail to teach the claimed limitations. Harris further teaches:
detecting the one or more shoppers is based on routes travelled frequently and mode of transportation.  (at least para 24- and/or other characteristic of the user determined from locations visited by the user, and user travel routes/patterns of travel/frequently visited locations; para 100: determine various routes between two or more locations and/or mass transit routes. if a given route…does not exceed a certain distance or travel time threshold, then the given route may be determined to have potentially been taken by the user. )
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Otto’s existing features, combined with Ingrassia’s existing features, combined with Brown’s existing features, with Harris’s feature of detecting the one or more shoppers is based on routes travelled frequently and mode of transportation, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable in view of Otto et al. (20080306790) in further view of Ingrassia, JR. et al. (20120284779) in even further view of Brown (20210095986),  in even further view of Dougherty et al. (20200153969).
As per Claims 21-23, Otto in view of Ingrassia in further view of Brown teach receiving and tracking data from various data sources to derive the expected travels of the shopper/customer – as noted above, however they fail to teach the claimed limitation of a data source being messages. However, Dougherty teaches:

 It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Otto’s existing features, combined with Ingrassia’s existing features, combined with Brown’s existing features, with Dougherty’s feature of another data source are messages and performing natural language processing when voice messages are searched, so that voice messages can be analyzed and transcribed, to determine concepts and intents of the caller – Dougherty, para 66.



Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

				claims as amended do not recite matter that falls within the mental organization of human activity grouping of abstract ideas set forth in the Revised Patent Subject Matter Eligibility Guidance dated Jan.7, 2019
	In response, Examiner notes that the claimed invention does recite an abstract idea, as noted above in the Office Action, and reproduced below:
Claims 1-4, 6-11, 13-18, 20-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing 
		
				the claimed components are not generic computer components but rather specific components that perform functions that cannot be practically performed per se without a human mind
	In response, Examiner notes that the computing elements used to implement the instant claimed invention represent generic computing elements:  The mobile shopper tracking module of Claim 1 represents a generic computing element. Independent claims 8 and 15 perform the method of claim 1 using only generic components of a networked computer system.  Remaining dependent claims 2-4, 6-7, 9-11, 13-14, 16-18, 20-23 further include the additional limitation of Internet of Things (IoT) devices; the IoT devices is described in the Specification as “IoT is a system of interrelated computing devices, mechanical and digital machines provided with unique identifiers (UIDs) and the ability to transfer data over network 140 without requiring human-to-human or human-to-computer interaction. Other examples of devices 204 can include a personal computer, a laptop computer, a tablet computer, a 


Remaining arguments:		Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
11/9/2021